DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 15 December 2021 and the preliminary amendment filed 14 March 2022.
Claims 1-13 and 15-18 are pending and have been presented for examination.
Claim 14 has been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15 and 20 of copending Application No. 16/848,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘245 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


16/848/245
17/644,485
1. A non-transitory machine readable medium storing instructions for a policy engine of a storage virtualization system that are executable by a processing resource, the non-transitory machine readable medium comprising: instructions to 
(A) read, from a container orchestrator, a manifest of a containerized application to which a virtual persistent volume is allocated; 
(C) instructions to identify an application data store profile that matches information of the manifest from among a plurality of application data store profiles that each include storage parameters preconfigured for a respective application type; 
(D) and instructions to modify the virtual persistent volume according to the identified application data store profile, wherein if the information of the manifest indicates an increased scaling of the containerized application, the instructions to identify cause identification of an application data store profile that matches the increased scaling and the instructions to modify cause scaling up the virtual persistent volume accordinq to the application data store profile that matches the increased scaling, and if the information of the manifest indicates a decreased scalinq of the containerized application, the instructions to identify cause identification of an application data store profile that matches the decreased scaling and the instructions to modify cause scaling down the virtual persistent volume accordinq to the application data store profile that matches the decreased scaling.
6. The non-transitory machine readable medium of claim 1, 
(B) wherein if the information of the manifest relates to a caching behavior of the containerized application, the instructions to modify execute according to an application data store profile identified to match the information relating to caching behavior to 
(E) cause a data path to identify and prioritize reads and writes of cache data from the containerized application.
6. A non-transitory machine readable medium comprising instructions for a policy engine of a storage virtualization system, the instructions when executed causing a processing resource to: 
(A) read, from a container orchestrator, a manifest of a containerized application to which a virtual persistent volume is allocated, 
(B) wherein information of the manifest relates to a caching behavior of the containerized application; 
(C) identify an application data store profile that matches the information of the manifest from among a plurality of application data store profiles that each include storage parameters preconfigured for a respective application type; 
(D) and modify the virtual persistent volume according to the identified application data store profile, 
(E) the modifying to cause a data path to identify and prioritize reads and writes of cache data from the containerized application.
15. A system comprising: 
(A) a processing resource; and a non-transitory machine readable medium storing instructions for a storage virtualization system that, when executed, cause the processing resource to: 
(B) create a virtual persistent volume having a default storage policy in response to a request to provide persistent storage to a containerized application, 
(C) and allocate the virtual persistent volume to the containerized application, 
(D) read, from a container orchestrator, a manifest of the containerized application to which a virtual persistent volume is allocated, 
(F) identify an application data store profile that matches information of the manifest from among a plurality of application data store profiles that each include storage parameters preconfigured for a respective application type, 
(G) and modify the virtual persistent volume according to the identified application data store profile to cause the virtual persistent volume 
(H) to have an updated application-centric storage policy, wherein if the information of the manifest indicates an increased scalinq of the containerized application, the processinq resource identifies an application data store profile that matches the increased scalinq and modifies the virtual persistent volume by scalinq up the virtual persistent volume, and if the information of the manifest indicates a decreased scaling of the containerized application, the processinq resource identifies an application data store profile that matches the decreased scaling and modifies the virtual persistent volume by scaling down the virtual persistent volume.
20. The system of claim 15, 
(E) wherein if the information of the manifest relates to a caching behavior of the containerized application, the processing resource modifies the virtual persistent volume by 
(H) causing a data path to identify and prioritize reads and writes of cache data from the containerized application.
15. A system comprising: 
(A) a processing resource; and a non-transitory machine readable medium storing instructions for a storage virtualization system that, when executed, cause the processing resource to: 
(B) create a virtual persistent volume having a default storage policy in response to a request to provide persistent storage to a containerized application, 
(C) and allocate the virtual persistent volume to the containerized application, 
(D) read, from a container orchestrator, a manifest of the containerized application to which a virtual persistent volume is allocated, 
(E) wherein information of the manifest relates to a caching behavior of the containerized application, 
(F) identify an application data store profile that matches the information of the manifest from among a plurality of application data store profiles that each include storage parameters preconfigured for a respective application type, 
(G) and modify the virtual persistent volume according to the identified application data store profile by 
(H) prioritizing cache-related input/output operations of the containerized application to cause the virtual persistent volume to have an updated application-centric storage policy.


Allowable Subject Matter
Claims 1-5 and 7 are allowed.
Claims 8-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2014/0156877: discloses the use of application data store profiles, customization of applications and automatic implementation of data storage configurations (see [0043]-[0046]).
2017/0315795: discloses containerized applications and container orchestrators (see [0012]-[0023]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136